Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019, 4/20/2020 are being considered by the examiner.
Drawings
The drawings submitted on 5/8/2019 has been considered.
Claim Objections
Claim 3 objected to because of the following informalities:  In line 4, it states “n accommodation container”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "the powder container" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Naoto et al. (JP2009-218078).
Regarding claim 1, the Naoto et al. reference discloses a battery cell comprising an electrode assembly, an electrode lead connected to the electrode assembly, a pouch case surrounding the electrode assembly and sealed in a state in which the electrode lead extends through the pouch case and is exposed at an outside surface of the pouch case (19, 18) and a fire extinguishing unit (29) disposed in the pouch case and 
Regarding claim 2, the Naoto et al. reference discloses the electrode lead is bonded to an electrode tab connected to the electrode assembly and the electrode lead (21, 20 and 18, 19).
Regarding claim 3, the Naoto et al. reference discloses wherein the first extinguishing unit includes the fire extinguishing agent and an accommodation container  (29) surrounding the fire extinguishing agent and made of a synthetic resin that is configured to be melted when the temperature of the fire extinguishing unit is equal to or greater than the predetermined limit temperature to open the fire extinguisher container (P18).
Regarding claim 4, the Naoto et al. reference discloses wherein the fire extinguishing unit is disposed in a region containing a bonding portion (P14) at which the electrode tab and the electrode lead are bonded to one another (Fig. 1 and Fig. 5D).
Regarding claim 6, the Naoto et al. reference disclose the fire extinguishing unit is attached to an inner surface of the pouch case (Fig. 1).
Claim(s) 1, 4-6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Hong et al. (KP10-0509747).
Regarding claim 1, the Hong et al. reference discloses a battery cell comprising an electrode assembly, an electrode lead connected to the electrode assembly, a pouch case surrounding the electrode assembly and sealed in a state in which the electrode lead extends through the pouch case and is exposed at an outside surface of the pouch case and a fire extinguishing unit (130 ) disposed in the pouch case and configured to 
Regarding claim 4, the Hong et al. reference discloses wherein the fire extinguishing unit is disposed in a region containing a bonding portion at which the electrode tab and the electrode lead are bonded to one another (126 laminate).
Regarding claim 5, the Hong et al. reference discloses the fire extinguishing unit is attached to the bonding portion by a thermally conductive adhesive (package with combination of aluminum and adhesive).
Regarding claim 6, the Hong et al. reference discloses the fire extinguishing unit is attached to an inner surface of the pouch case (Fig. 1)
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725